EXHIBIT 99.15 HOME PROPERTIES RETIREMENT SAVINGS PLAN FINANCIAL STATEMENTS DECEMBER 31, 2013 HOME PROPERTIES RETIREMENT SAVINGS PLAN TABLE OF CONTENTS Report of Independent Registered Public Accounting Firm 1 Statements of Net Assets Available for Benefits 2 Statement of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4 - 12 Schedule of Assets (Held at End of Year) 13 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Home Properties, LP 401(k) Administrative Committee and Participants of the Home Properties Retirement Savings Plan We have audited the accompanying statements of net assets available for benefits of the Home Properties Retirement Savings Plan (the “Plan”) as of December 31, 2013 and 2012, and the related statement of changes in net assets available for benefits for the year ended December 31, 2013. These financial statements are the responsibility of the Plan's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2013 and 2012, and the changes in net assets available for benefits for the year ended December 31, 2013, in conformity with accounting principles generally accepted in the United States of America. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedule of assets (held at end of year) is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. The supplemental schedule is the responsibility of the Plan's management. The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. Respectfully Submitted, Insero & Company CPAs, P.C. Certified Public Accountants Rochester, New York June 25, 2014 1 HOME PROPERTIES RETIREMENT SAVINGS PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS DECEMBER 31, 2 ASSETS Investments at Fair Value Cash $ $ Common Stock Mutual Funds Common/Collective Trust Total Investments at Fair Value Receivables Employer Contributions Receivable - Participants’ Contributions Receivable - Other Receivable - Notes Receivable from Participants Total Receivables Total Assets LIABILITIES Excess Contributions Payable Accrued Expenses - Total Liabilities Net Assets Available for Benefits at Fair Value Adjustment from Fair Value to Contract Value for Interest in a Common/Collective Trust Relating to Fully Benefit- Responsive Investment Contracts ) ) Net Assets Available for Benefits $ $ See Notes to Financial Statements. 2 HOME PROPERTIES RETIREMENT SAVINGS PLAN STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS FOR THE YEAR ENDED DECEMBER 31, 2013 Additions to Net Assets Attributed to: Investment Income Interest and Dividend Income $ Other Income Net Appreciation in Fair Values of Investments Total Investment Income Interest Income on Notes Receivable from Participants Contributions Employer Participants Rollover Total Contributions Total Additions Deductions from Net Assets Attributed to: Benefits Paid to Participants Administrative Expenses Total Deductions Net Increase Net Assets Available for Benefits - Beginning Net Assets Available for Benefits - Ending $ See Notes to Financial Statements. 3 HOME PROPERTIES RETIREMENT SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 Note 1 Description of Plan The following description of the Home Properties Retirement Savings Plan (the “Plan”) is provided for general information purposes only.Participants should refer to the Plan document, as amended, for a more complete description of the Plan’s provisions. General The Plan is a defined contribution plan covering all employees of Home Properties, Inc. (the “Company”) who have attained age 21.The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”). Transamerica Retirement Solutions Corporation (formerly Diversified Retirement Corporation) is the recordkeeper of the Plan.State Street Bank and Trust (“SSBT”) serves as the directed-trustee.In this capacity, SSBT serves as the legal trustee of the Plan; however, SSBT has appointed Transamerica as its agent to provide certain necessary duties and functions on its behalf pursuant to a Servicing Agent Agreement for Trustee Services entered into on September 1, 1995. For the year ended December 31, 2012, Reliance Trust Company acted as the Trustee of the Plan and The Burke Group, LLC acted as the recordkeeper of the Plan.Fidelity Investments served as the custodian. Contributions Each year, participants may contribute up to 50 percent of eligible pre-tax annual compensation subject to statutory limitations, as defined in the Plan.Certain “non-worked” pay types and bonuses are excluded from the Plan definition of compensation.Participants may also contribute amounts representing distributions from other qualified defined benefit or defined contribution plans.In addition, the Plan may receive distributions from the Company’s Nonqualified Voluntary Deferred Compensation Plan, which is described below.Participants direct the investment of their contributions into various investment options offered by the Plan.The Company contributes 75% of salary-reduction contributions up to a maximum of 3% of the participant’s eligible compensation.Additional profit sharing amounts may be contributed at the option of the Company’s Board of Directors.Contributions are subject to certain limitations. No participant, alternate payee or beneficiary may transfer amounts to the Home Properties, Inc. Common Stock to the extent that such transfer would result in the aggregate holdings of such participant, alternate payee or beneficiary under the Plan in the Home Properties, Inc. Common Stock to exceed ten percent (10%) of the total value of his or her accounts (determined at the time of the transfer).In addition, no participant may direct that an amount in excess of ten percent (10%) of his or her ongoing contributions be allocated to the Home Properties, Inc. Common Stock. 4 HOME PROPERTIES RETIREMENT SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 Note 1 Description of Plan - Continued Contributions - continued In November 2011, the Company initiated a Nonqualified Voluntary Deferred Compensation Plan (the “Deferred Compensation Plan”) which permits certain employees to defer up to 50% of their annual base salary.Under the provisions of the Deferred Compensation Plan, participants may elect to make a deferral election that is coordinated with their election under the Plan.Such deferral election shall indicate that the participant authorizes a distribution from the Deferred Compensation Plan into the Plan.Such transfer, if made, shall comply with the prohibition on contingent benefits set forth in Section 1.401(k)-i(e)(6) of the Internal Revenue Code.In addition, the participant must make an election with respect to the Plan to elect to defer the maximum amount permitted to be deferred without violation of the Actual Deferral Percentage (“ADP”) discrimination test.This election must be made prior to the beginning of the Deferred Compensation Plan year to which it relates.The first deferrals permitted under the Deferred Compensation Plan relate to base salary paid in 2012 and was subject to the year-end ADP testing.Contributions from the Deferred Compensation Plan of $163,451 were transferred into the Plan during 2013 for deferrals made in 2012. Participant Accounts A separate account is maintained for each of the participants.Each participant’s account is credited with: (1) the participant’s contributions, (2) an allocation of the Company’s matching contributions, and (3) an allocation of the Plan’s net earnings or losses.Subtractions are made from the participant’s account for a pro rata share of administrative expenses, if applicable.Allocations are based on participant earnings or account balances, as defined in the Plan document.The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account. Vesting Participants are immediately vested in their contributions plus actual earnings thereon.The Plan provides for vesting in the employer contribution account of 25% after one year, 50% after two years, 75% after three years, and 100% after four years of service. Notes Receivable fromParticipants Participants may borrow from their accounts a minimum of $1,000 up to a maximum equal to the lesser of $50,000 or 50% of their vested account balance.At any time, participants are allowed to have two loans outstanding.Loan terms range from one to five years, or longer for the purchase of a primary residence.The loans are collateralized by the balance in the participant’s account and bear interest at the prime rate plus one percent (1%) in effect on the first day of the month in which the loan is made.Principal and interest is paid ratably through weekly or semi-monthly payroll deductions. 5 HOME PROPERTIES RETIREMENT SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 Note 1 Description of Plan - Continued Payment of Benefits The Plan provides for normal retirement benefits upon reaching age 65 and has provisions for early retirement, disability, death, hardship and termination benefits for those participants who are eligible to receive such benefits. Forfeitures Forfeitures of non-vested employer contributions can be used to reduce future employer contributions, then to pay Plan expenses.At December 31, 2013 and 2012, forfeited non-vested accounts totaled $143,540 and $2,304, respectively.In 2013, there were no reductions to employer contributions or Plan expenses from forfeited non-vested accounts. Administrative Expenses Administrative expenses may be paid by the Company or the Plan. These costs include recordkeeping, independent investment advisors, legal counsel, and accounting fees.Certain administrative functions are performed by officers or employees of the Company.No such officer or employee receives compensation from the Plan. Excess Contributions Payable The Plan failed the ADP discrimination test for 2013 and 2012.The Company elected to have highly compensated employees withdraw the excess contributions out of the Plan.These excess contributions totaled $83,494 and $49,650 for 2013 and 2012, respectively, and are included as a liability in the statements of net assets available for benefits and are netted against participant contributions in the statement of changes in net assets available for benefits. Other Income The Plan receives income as a result of revenue sharing by the funds held by the Plan. The income received as a result of revenue sharing amounted to approximately $36,000 in 2013 and is included in other income on the statement of changes in net assets available for benefits. All of this income was used during 2013 to offset Plan expenses. Note 2 Significant Accounting Policies Basis of Accounting The accompanying financial statements have been prepared on the accrual basis of accounting. 6 HOME PROPERTIES RETIREMENT SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 Note 2 Significant Accounting Policies - Continued Investment Contracts Investment contracts held by a defined contribution plan are required to be reported at fair value.However, contract value is the relevant measurement attribute for that portion of the net assets available for benefits of a defined contribution plan attributable to fully benefit-responsive investment contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the Plan. The Plan invests in investment contracts through a common/collective trust.The statements of net assets available for benefits present the fair value of the investment in the common/collective trust as well as the adjustment of the investment in the common/collective trust from fair value to contract value relating to the investment contracts.The statement of changes in net assets available for benefits is prepared on a contract value basis. Use of Estimates The preparation of the Plan’s financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, and changes therein, and disclosures of contingent assets and liabilities.Actual results could differ from those estimates. Notes Receivable from Participants Notes receivable from participants are measured at their unpaid principal balance plus any accrued but unpaid interest.Delinquent notes receivable from participants are reclassified as distributions based upon the terms of the plan document. Risks and Uncertainties The Plan invests in investment securities which are exposed to various risks, such as interest rate, market and credit risks. Due to the level of risk associated with these securities, it is at least reasonably possible that changes in their values will occur in the near term and that such changes could materially affect participants’ account balances and the amounts reported in the statements of net assets available for benefits. Payment of Benefits Benefits are recorded when paid. Note 3 Investment Valuation and Income Recognition The Plan’s investments are reported at fair value.Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. 7 HOME PROPERTIES RETIREMENT SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 Note 3 Investment Valuation and Income Recognition - Continued The Plan follows the fair value measurement authoritative guidance required by GAAP for financial and nonfinancial assets and liabilities.This guidance defines fair value and provides a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). The three levels of the fair value hierarchy under the guidance are described as follows: Level 1 inputs to the valuation methodology are unadjusted quoted prices for identical assets or liabilities in active markets that the Plan has the ability to access. Level 2 inputs to the valuation methodology include: •Quoted prices for similar assets or liabilities in active markets; •Quoted prices for identical or similar assets or liabilities in inactive markets; •Inputs other than quoted prices that are observable for the asset or liability; and, •Inputs that are derived principally from or corroborated by observable market data by correlation or other means. If the asset or liability has a specified (contractual) term, the Level 2 input must be observable for substantially the full term of the asset or liability. Level 3 inputs to the valuation methodology are unobservable and significant to the fair value measurement. The asset or liability’s fair value measurement level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement.Valuation techniques used need to maximize the use of observable inputs and minimize the use of unobservable inputs. Following is a description of the valuation methodologies used for assets measured at fair value: Cash Equivalents:Held in short-term demand deposit account or money market funds which are valued at cost plus accrued interest at year end. Common Stock:Valued at the closing price reported on the active market on which the individual securities are traded. Mutual Funds:Valued using the net asset value (“NAV”) provided by the administrator of the fund.The NAV is based on the value of the underlying assets owned by the fund, minus its liabilities, and then divided by the number of shares outstanding.The NAV is a quoted price in an active market. 8 HOME PROPERTIES RETIREMENT SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 Note 3 Investment Valuation and Income Recognition - Continued Common/Collective Trust:Valued at NAV based on the underlying assets of the trust.The fair value of the underlying assets is obtained from information provided by the investment advisor using the audited financial statements of the common/collective trust at the respective year end.There are no redemption restrictions on this investment. There have been no changes in the methodologies at December 31, 2013 and 2012. The methods described above may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values. Furthermore, while the Plan believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. The following table sets forth by level, within the fair value hierarchy, the Plan’s investments at fair value as of December 31: Investments at Fair Value as of December31, 2013 Level 1 Level 2 Total Cash (a) $ $
